Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the last Office Action, filed on August 24, 2021 has been entered and made of record
Claims 1-15 are currently pending in this application.




This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 20110169756 A1) in view of Dupraz (US 20050024346 A1) in further view of Dunn (US 9213424 B1)

As to Claims 1 and 8: 
Ogawa et al discloses an electronic pen (Ogawa, see Abstract, where Ogawa discloses that an electronic pen transmits pen information to a controller corresponding to detection of a touch condition, and thereafter turns ON a connecting switch that disconnects electrical connection between the tip portion and the grip portion of the pen that are provided in a state of being electrically disconnected from each other so as to cause a pen input acceptance state. The controller determines that position detection information is from the electronic pen when the position detection information is received from a position detecting device after the pen information is received from the electronic pen, while the controller determines that position detection information is from a finger when the position detection information is received from the position detecting device without receiving the pen information from the electronic pen), comprising: a body (Ogawa, see figure 2), wherein the body portion comprises: a non-transitory circuit (Ogawa, see Pen controlling circuit 27 and paragraph [0063], where Ogawa discloses that the pen controlling circuit 27 stores unique pen
identification information (ID)); an antenna (Ogawa, see Wireless communication circuit 24 in figure 2 and paragraph [0063], where Ogawa discloses that a 2.4 GHz band advanced low-power data communication is employed in the wireless communication circuit 24); and a battery (Ogawa, see battery 29 in figure 2); a writing tip coupled to the first side of the body portion (Ogawa, see 23 in figure 2 and paragraph [0064], where Ogawa discloses pen tip potion 23); a first sensor electrically coupled to the writing tip to communicate with the writing tip (Ogawa, see paragraph [0018], where Ogawa discloses that a pen tip portion that is pressed onto the touch surface by a touch operation of the electronic pen; a touch condition detector that detects a touch of the pen tip portion with the touch surface); a compressible tip coupled to the second side of the body portion; and a second sensor in communication with the compressible tip to respond to compression of the compressible tip (Ogawa, see paragraphs [0055]-[0063]). 
Ogawa differs from the claimed subject matter in that Ogawa discloses a non-transitory circuit (Ogawa, see Pen controlling circuit 27 and paragraph [0063], where Ogawa discloses that the pen controlling circuit 27 stores unique pen identification information (ID)), Ogawa does not explicitly disclose memory wherein the first side and the second side are on opposite ends of the body portion. However in an analogous art, Dupraz discloses memory (Dupraz, see memory subsystem 240 in figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa with Dupraz. One would be motivated to modify Ogawa by disclosing memory as taught by Dupraz, and thereby providing an improved multi-function digital pen with function control feature (Dupraz, see paragraph [0001]). Dupraz does not explicitly disclose wherein the first side and the second side are on opposite ends of the body portion.
However in an analogous art, Dunn discloses wherein the first side and the second side are on opposite ends of the body portion (Dunn, see 906 and 910 in figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa and Dupraz. One would be motivated to modify Ogawa and Dupraz by disclosing wherein the first side and the second side are on opposite ends of the body portion as taught by Dunn, and thereby providing functions on a stylus that mimic the use of a familiar writing tool (Dunn, see column 1 lines 1-10). 

As to Claims 2: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen of claim 1, wherein the antenna communicates via at least one of Bluetooth, near-field communication (NFC), or Wi-Fi (Ogawa, see paragraph [0063], where Ogawa discloses that a  2.4 GHz band advanced low-power data communication is employed in the wireless communication circuit 24. However, other wireless communication systems and methods can of course be utilized).

As to Claims 3: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen of claim 1, wherein the writing tip is a writing tip formed from a pliable material comprising foam, felt, polymer, cotton, or combinations thereof (Ogawa, see paragraph [0056], where Ogawa discloses that the pen main body 22 is made of a synthetic resin material having conductivity. The pen tip portion 23 has a pen tip cover 31 and a pen tip axis 32. The pen tip cover31 is made of a felt material having conductivity, and the pen tip axis 32 is made of a synthetic resin material having conductivity. The pen tip portion 23 is retained by the pen main body 22 through an insulator 33. The pen tip axis 32 is axially movably supported by a guide member which is not shown in the drawing. When the pen tip portion 23 is pressed onto the touch surface 2 at the time of a touch operation, the pen tip axis 32 is pressed inward due to shrinkage of the pen tip cover 31 made of a felt material).

As to Claims 4, 9 and 10: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen in claim 1, wherein the compressible tip, when configured in a compressed state, selects at least one option from a plurality of selectable options comprising writing options, editing options, and graphics options, wherein the plurality of selectable options are displayed on an interactive surface in communication with the compressible tip in response to the compressed state (Ogawa, see paragraphs [0061]-[0063])

As to Claims 5 and 11: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen of claim 1, further comprising a biometric sensor coupled to the body portion, wherein the non-transitory memory stores a plurality of profiles, wherein each profile of the plurality of profiles is associated with a biometric signature obtained via the biometric sensor (Dupraz, see paragraph [0028], where Dupraz discloses different users may configure the selection mechanisms differently and a set of user profiles can be stored on the digital pen 100 and selected prior to operation, for example, using biometrics as discussed below).

As to Claims 6: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen of claim 1, wherein a cross-section of the writing tip comprises a polygon, a triangle, a dome, or combinations thereof (Ogawa, see 23 in figure 2).


As to Claims 7: 
Ogawa in view of Dupraz in further view of Dunn discloses the electronic pen of claim 1, further comprising a first plurality of controls in communication with the writing tip and a second plurality of controls in communication with the compressible tip (Ogawa, see figure 2)..

As to Claims 12: 
Ogawa discloses a method, comprising: applying pressure to a first side of an electronic pen (Ogawa, see figures 7A-7C), wherein the first side comprises a compressible tip (Ogawa, see 31 in figures 7A-7C) and a second side of the electronic pen comprises a writing tip (Ogawa, see 23 in figure 8) , wherein the electronic pen is associated with a first setting comprising a first set of writing properties; compressing, in response to applying pressure, the compressible tip against an interactive surface; selecting, via a motion of the compressible tip of the electronic pen, at least one option of a plurality of selectable options displayed on the interactive surface subsequent to the compressing; and changing, in response to the selecting, at least one writing property of the first set of writing properties from an initial state of the first setting to a different state based on the selected option (Ogawa, see paragraph [0078] through [0080], where Ogawa discloses a position sensor (displacement amount detector) 91 that detects a displacement amount of the pen tip portion 23 corresponding to pressing the pen tip portion 23 onto the touch surface so as to detect a touch condition. The electronic pen 1 transmits pen information, to which the displacement amount of the pen tip portion 23 detected by the position sensor 91 is added, to the controlling device 6. The controlling device 6 performs a predetermined process corresponding to the displacement amount of the pen tip portion 23 obtained by receiving the pen information from the electronic pen 1. As for the position sensor 91, a variable resistance potentiometer where the resistance value varies depending on the movement amount, an optical position sensor (PSD: Position Sensitive Detector), and the like may be used. Other components are similar to the embodiment of FIG. 2, and a detailed description is omitted.  With this, it is possible for a user to perform various kinds of operations by adjusting the writing pressure that varies the displacement amount of the pen tip portion 23. For example, the line thickness in a line drawing mode may be adjusted based upon the writing pressure. Further, the displacement amount of the pen tip portion 23 may be classified into graduated levels, and the property such as the kind of a line (solid line, broken line, dashed-dotted line) may be selected corresponding to each level. Furthermore, a different process may be assigned to each level in such a manner that selection of a displayed object is performed in level 2 and determination of an operation is performed in level 5. The pen tip portion 23 returns to an initial state as the pen tip portion 23 is separated from the touch surface 2 due to the elasticity of the pen tip cover 31 made of a felt material and the elasticity of a rubber material (which is not shown in the drawing) interposed between the pen tip axis 32 and the pen main body 22. The pen tip portion 23 can be displaced in an amount corresponding to the writing pressure due to these elastic forces).
Ogawa differs from the claimed subject matter in that Ogawa does not explicitly disclose a profile and wherein the electronic pen has a body portion extending from the first side to the second side along a central axis, wherein the first side and the second side are on opposite ends of the body portion. However in an analogous art, Dupraz discloses a profile (Dupraz, see paragraph [0028], where Dupraz discloses different users may configure the selection mechanisms differently and a set of user profiles can be stored on the digital pen 100 and selected prior to operation, for example, using biometrics as discussed below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa with Dupraz. One would be motivated to modify Ogawa by disclosing profile as taught by Dupraz, and thereby providing an improved multi-function digital pen with function control feature (Dupraz, see paragraph [0001]). Dupraz does not explicitly disclose wherein the electronic pen has a body portion extending from the first side to the second side along a central axis, wherein the first side and the second side are on opposite ends of the body portion.
wherein the electronic pen has a body portion extending from the first side to the second side along a central axis, wherein the first side and the second side are on opposite ends of the body portion (Dunn, see 906 and 910 in figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa and Dupraz. One would be motivated to modify Ogawa and Dupraz by disclosing wherein the electronic pen has a body portion extending from the first side to the second side along a central axis, wherein the first side and the second side are on opposite ends of the body portion as taught by Dunn, and thereby providing functions on a stylus that mimic the use of a familiar writing tool (Dunn, see column 1 lines 1-10). 

As to Claims 13: 
Ogawa in view of Dupraz in further view of Dunn discloses the method of claim 12, further comprising loading, prior to the applying pressure to the first side, the first profile in response to a biometric input received via a biometric sensor coupled to the electronic pen, based on a previously stored association between the biometric input and the first profile (Dupraz, see paragraph [0028], where Dupraz discloses different users may configure the selection mechanisms differently and a set of user profiles can be stored on the digital pen 100 and selected prior to operation, for example, using biometrics as discussed below).

As to Claims 14: 
Ogawa in view of Dupraz in further view of Dunn discloses a  method of claim 12, further comprising, subsequent to changing the at least one writing property, saving, via a second motion of the compressible tip, the different state of the at least one writing property in the first profile (Ogawa, see paragraph [0078] through [0080], where Ogawa discloses a position sensor (displacement amount detector) 91 that detects a displacement amount of the pen tip portion 23 corresponding to pressing the pen tip portion 23 onto the touch surface so as to detect a touch condition. The electronic pen 1 transmits pen information, to which the displacement amount of the pen tip portion 23 detected by the position sensor 91 is added, to the controlling device 6. The controlling device 6 performs a predetermined process corresponding to the displacement amount of the pen tip portion 23 obtained by receiving the pen information from the electronic pen 1. As for the position sensor 91, a variable resistance potentiometer where the resistance value varies depending on the movement amount, an optical position sensor (PSD: Position Sensitive Detector), and the like may be used. Other components are similar to the embodiment of FIG. 2, and a detailed description is omitted.  With this, it is possible for a user to perform various kinds of operations by adjusting the writing pressure that varies the displacement amount of the pen tip portion 23. For example, the line thickness in a line drawing mode may be adjusted based upon the writing pressure. Further, the displacement amount of the pen tip portion 23 may be classified into graduated levels, and the property such as the kind of a line (solid line, broken line, dashed-dotted line) may be selected corresponding to each level. Furthermore, a different process may be assigned to each level in such a manner that selection of a displayed object is performed in level 2 and determination of an operation is performed in level 5. The pen tip portion 23 returns to an initial state as the pen tip portion 23 is separated from the touch surface 2 due to the elasticity of the pen tip cover 31 made of a felt material and the elasticity of a rubber material (which is not shown in the drawing) interposed between the pen tip axis 32 and the pen main body 22. The pen tip portion 23 can be displaced in an amount corresponding to the writing pressure due to these elastic forces).

As to Claims 15: 
Ogawa in view of Dupraz in further view of Dunn discloses the method of claim 12, further comprising: subsequent to changing the at least one writing property, reapplying pressure to the compressible tip and decompressing the sensor; and drawing, by applying pressure between the writing tip and the interactive surface (Ogawa, see paragraph [0078] through [0080], where Ogawa discloses a position sensor (displacement amount detector) 91 that detects a displacement amount of the pen tip portion 23 corresponding to pressing the pen tip portion 23 onto the touch surface so as to detect a touch condition. The electronic pen 1 transmits pen information, to which the displacement amount of the pen tip portion 23 detected by the position sensor 91 is added, to the controlling device 6. The controlling device 6 performs a predetermined process corresponding to the displacement amount of the pen tip portion 23 obtained by receiving the pen information from the electronic pen 1. As for the position sensor 91, a variable resistance potentiometer where the resistance value varies depending on the movement amount, an optical position sensor (PSD: Position Sensitive Detector), and the like may be used. Other components are similar to the embodiment of FIG. 2, and a detailed description is omitted.  With this, it is possible for a user to perform various kinds of operations by adjusting the writing pressure that varies the displacement amount of the pen tip portion 23. For example, the line thickness in a line drawing mode may be adjusted based upon the writing pressure. Further, the displacement amount of the pen tip portion 23 may be classified into graduated levels, and the property such as the kind of a line (solid line, broken line, dashed-dotted line) may be selected corresponding to each level. Furthermore, a different process may be assigned to each level in such a manner that selection of a displayed object is performed in level 2 and determination of an operation is performed in level 5. The pen tip portion 23 returns to an initial state as the pen tip portion 23 is separated from the touch surface 2 due to the elasticity of the pen tip cover 31 made of a felt material and the elasticity of a rubber material (which is not shown in the drawing) interposed between the pen tip axis 32 and the pen main body 22. The pen tip portion 23 can be displaced in an amount corresponding to the writing pressure due to these elastic forces), a plurality of writings on the electronic whiteboard (Ogawa, see figure 12), wherein the plurality of writings are associated with the different state of the at least one writing property (Ogawa, see figures 22A and 22B).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624